Title: To Benjamin Franklin from Charles Millon, 11 May 1780
From: Millon, Charles-Blaise-Léon
To: Franklin, Benjamin


Tres respectable Docteur,
Ce 11. may 1780.
Je m’apercois dans le moment que ma memoire me servit bien mal avant hier mardy 9. lorsque, dans la rüe de la Pelleterie ou vous vous trouviez, pour lEssay ratté d’une Pompe, je vous citay un passage de Diodore de sicille que j’estime appartenir a lElectricité. Je vous indiquois le XIIe. Livre de Cet historien, et Je me trompois. Cest le XIe. Livre, paragraphe XXXVI. ou a l’ocasion de la ville de Nées que Deucetius transporta dans la plaine et auprès du temple des Dieux Palicès. L’historien Diodore decrit quelqu’uns des phenomenes qui avoient procuré a ce temple et aux pretendus Dieux auxquels il Etoit Consacré, la veneration et le respect dont il fait mention. Or vous etes savant et surement honnête homme, sans quoy la phisionomie seroit traitreusement trompeuse; et a ce titre Je pense que si, Comme moy, vous soupçonnez les Pretres de ces Dieux avoir Connu Notre Electricité et en avoir tiré le party que les anciens Pretres tiroient de leurs Connaissances phisiques, pour rendre leurs semblables plus vertueux et plus Justes, vous direz avec Moy, Nihil sub Sole novum. Et peut etre leur idée vüe et saisie par vous, pourra nous Enrichir de quelque nouvelle decouverte. Je suppose que vous avez ou que vous pouvez vous procurer aisement un Diodore de sicile, soit en Grec soit En latin, soit meme en françois ne sachant pas s’il a Eté traduit En anglois.
Je vous suis bien obligé du Cadeau que vous avez Eu la bonté de me faire du programe de la société Royalle des arts de Londres sur les poids et Mesures. Jauroy l’honneur d’aller vous en reïterer le remerciment de bouche si mes affaires me permettent d’aller a Passy l’un de ces jours. En attendant agreez Je vous en prie Lassurance vraye et Loyale du Respect avec lequel Je suis Tres Respectable Docteur Votre tres humble et tres obeissant Serviteur
Millon
Coner. [conseiller] au chatelet rüe st andré des arts vis à vis la rue Gilles-coeur
 
Addressed: A Monsieur / Monsieur Le Docteur franklin / A Passy
Notation: Millon Commissaire au Chatelet May 11. 1780
